Title: To Thomas Jefferson from William C. C. Claiborne, 3 June 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                     Dear Sir
                     
                            New Orleans June 3rd 1808
                        
                        I have had the honor to receive your Letter of the 6th. of May, advising me of the additional restraints imposed by Congress on Coasting Vessels, with a view of preventing those evasions of the embargo Laws, which “the worthless part of Society,” have of late so successfully practiced.—Pending the interdiction of our Commercial Intercourse with foreign Nations, it is not probable that New-Orleans will require a great supply of Flour from the Atlantic States;—The stock now on hand here and at Natchez, is considerable, & will continue, it is presumed, at least equal to our Home Consumption;—It however has heretofore been customary to import from the Atlantic Ports in the Months of September & October fine Flour of superior quality, as well with to guard against a scarcity, as the injury which that manufactured in the Western States frequently receives by remaining a Summer in this Climate.—This latter Consideration, may suggest the expediency of a fall importation, and in that case, I will take care to give the necessary Certificates to Merchants who will not abuse the Confidence of their Government—
                  The provisions of the new embargo act are calculated to give efficacy to a measure, the most dignified, & the most salutary, which under existing circumstances could have been resorted to, for as you have well observed, in replying to the address from the Columbian Order of New-York,—“there can be no question in a mind truly American, whether it is best to send our Citizens and property into certain Captivity, and then wage War for their recovery, or to keep them at Home.”—Indeed Sir, until that “demoralizing tempest” which has already involved Nations, Governments and Commerce in Ruins, shall have entirely subsided, no real American should for a moment leave his own native shore—But here all our Resources should be husbanded for the defence of our beloved Country, Liberties and Laws.—This being my view of the Embargo, I really blush for such of my Countrymen as have opposed the measure, nor can I portray to you, how indignant I feel towards those Citizens who have attempted to evade it:—A set of Parricides, who with a view to a temporary, pecuniary Gain, would murder their Country.—
                  Accept the best Wishes of Dear Sir, Your faithful friend
                        
                            William C. C. Claiborne
                     
                        
                    